Not for publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit
No. 03-1514

                          GEORGE E. KERSEY,

                              Appellant.
                        _____________________

                      FERRARIS MEDICAL, INC.,

                             Plaintiff.
                       ______________________

                              RUSCH, INC.,

                        Plaintiff, Appellee,

                                     v.

                        AZIMUTH CORPORATION,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Steven J. McAuliffe, U.S. District Judge]


                                  Before

                       Boudin, Chief Judge,
              Torruella and Howard, Circuit Judges.


    George Kersey on brief pro se.
    Anne S. Mason on brief for appellee Azimuth Corporation.



                            January 9, 2004
     Per Curiam.   Plaintiff Ferraris Medical, Inc., the original

plaintiff below, brought this action against defendant Azimuth

Corporation alleging trade-dress infringement and related claims.

The district court ruled in Azimuth's favor on all counts and later

granted Azimuth's motion for attorney's fees, in an amount to be

determined following further proceedings.       With Ferraris having

been replaced as plaintiff by its successor-in-interest Rusch,

Inc., the parties then agreed to the amount of attorney's fees to

be paid by Rusch to Azimuth.     As part of that settlement, Rusch

agreed to forgo its right to appeal from the fees award and from

the decision on the merits.   The instant appeal is instead brought

by Attorney George Kersey, who represented Ferraris below before

being suspended from the practice of law.    Describing himself as a

real party in interest, Kersey seeks to appeal from the district

court's rulings on his own behalf.     We find that he lacks standing

to do so and accordingly dismiss for want of jurisdiction.

     The general rule is that "[c]ounsel have standing to appeal

from orders issued directly against them, but not from orders

applicable only to their clients."     Uselton v. Commercial Lovelace

Motor Freight, Inc., 9 F.3d 849, 854 (10th Cir. 1993) (internal

citations omitted).   For example, we have held that "an attorney

lacks separate standing to appeal from a judgment awarding or

denying fees to a party, since such concessions are granted to

parties, not their attorneys."   Pontarelli v. Stone, 978 F.2d 773,


                                 -2-
775 (1st Cir. 1992); accord, e.g., Benitez v. Collazo-Collazo, 888

F.2d 930, 933 (1st Cir. 1989).          By contrast, when a monetary

sanction is assessed against an attorney personally, only the

attorney "possess[es] standing to appeal from the order," DCPB,

Inc. v. City of Lebanon, 957 F.2d 913, 919 (1st Cir. 1992); the

client ordinarily has "no pecuniary or . . . other sufficient

interest in the award to confer standing to appeal," Marshak v.

Tonetti, 813 F.2d 13, 21 (1st Cir. 1987).     This framework fails to

endow Kersey with the requisite standing, since neither the order

awarding attorney's fees nor the parties' settlement made any

mention of Kersey being personally responsible for the payment

thereof.

     At the same time, we have recognized the possibility that

"special circumstances" or "an idiosyncratic set of facts" might

serve to "deflect the rule's accustomed sweep."      DCPB, Inc., 957

F.2d at 919 (internal quotation marks omitted).      Kersey seeks to

invoke such an exception by contending, for the first time in his

reply brief, that Rusch has sought reimbursement of the fees award

from him.    We find the eleventh-hour nature of this assertion to be

troubling.     Kersey's explanation for omitting any discussion of

standing from his opening brief--that he was "not aware" that such

an issue would arise--strikes us as unpersuasive, given that

Azimuth sought to dismiss an earlier appeal by Kersey on that very

ground and, in jettisoning that appeal, we expressly left the


                                  -3-
standing question unresolved.        As a result of this omission and

related inaction on Kersey's part,1 Azimuth has been deprived of

the opportunity for rebuttal.

      Even apart from the question of timing, however, Kersey's

reimbursement   rationale   proves    unavailing.   For   purposes   of

standing, "injury-in-fact must involve an invasion of a legally-

protected interest which is (a) concrete and particularized; and

(b) actual or imminent, not conjectural or hypothetical."            Sea

Shore Corp. v. Sullivan, 158 F.3d 51, 55 (1st Cir. 1998) (internal

quotation marks omitted).    Kersey's contention cannot pass muster

under this test.   He has provided no particulars concerning the

nature of Rusch's alleged demand for reimbursement.        He has not

suggested that he has made any such payment, nor has he identified

any perceived obligation (much less announced any intention) to do

so.   And because he has not described the legal basis if any for

Rusch's demand, we have no way of gauging the likelihood that such

reimbursement will be forthcoming or at least actively pursued.

Under these circumstances, Kersey's allegation is too conclusory,

and the anticipated injury-in-fact too conjectural, to endow him

with standing to appeal.


      1
        His assertion that he "never received a copy" of Azimuth's
motion to dismiss the instant appeal for lack of standing is also
problematic.   Kersey was listed in the motion's certificate of
service with the correct address. Moreover, even after supposedly
learning about the motion from Azimuth's brief, Kersey still filed
no response thereto. We note that in Kersey's earlier appeal, a
motion to dismiss filed by Azimuth likewise went unanswered.

                                 -4-
Dismissed.




             -5-